HILL, Judge.
This is an appeal from a verdict and judgment of the Fayette Circuit Court finding the appellant, Katherine Kaenzig, guilty of voluntary manslaughter and fixing her punishment at confinement in the State Penitentiary for four years.
The appellant contends that in a murder prosecution, where the evidence points to self-defense, the court’s failure to give a self-defense instruction is reversible error.
*649Before this argument can be considered, we must determine whether the appellant has preserved the alleged error for review. Appellant did not object to the instructions at the time, nor did she move for a new trial. In Piper v. Commonwealth of Kentucky, Ky., 387 S.W.2d 13, this Court refused to determine whether the trial court erred in failing to instruct on involuntary manslaughter since appellant did not object to the instructions at the time nor raise the question by motion and grounds for a new trial. See also Hartsock v. Commonwealth of Kentucky, Ky., 382 S.W.2d 861. Stewart v. Commonwealth of Kentucky, Ky., 389 S.W.2d 910 (rendered April 30, 1965) is directly in line with the Hartsock and Piper cases.
The judgment is affirmed.